Title: For August [1795]
From: Washington, George
To: 




6th. Left home on my return to Philadelphia. Met the Potok. Co. at Geo. Town & lodged there.


   
   GW had expected to leave for Philadelphia on 3 Aug., stopping in Georgetown for the meeting of the Potowmack Company on that date. However, several weeks of rainy weather culminated in a bad storm and heavy rains on 2 and 3 Aug. which swelled the streams and washed out roads and bridges. GW then planned to attend the rescheduled meeting of the Potowmack Company on 6 Aug. and leave on 8 Aug. for Philadelphia. However, the first post to get through from Philadelphia to Alexandria after the storm arrived on 5 Aug. and brought news that made him change his plans. He wrote hurriedly to David Stuart the same day: “By the Mail which came into Alexandria this day, I have received letters, advising me of the recall of Mr. Hammond; & some other matters which have induced me to determine to proceed from Georgetown to Phila.” (PPRF). Among the “other matters” referred to was a reference in Secretary of War Timothy Pickering’s letter which arrived on that day. Pickering wrote: “On the subject of the [Jay] treaty I confess I feel extreme solicitude; and for a special reason which can be communicated to you only in person I entreat therefore that you will return with all convenient speed to the seat of Government. In the mean time, for the reason above referred to, I pray you to decide on no important political measure in whatever form it may be presented to you” (31 July 1795, DLC:GW). Pickering was undoubtedly referring to the intercepted dispatch from the French envoy Fauchet that seemed to incriminate Secretary of State Edmund Randolph in a bribery plot.



   
   GW lodged at Suter’s tavern in Georgetown, which, since John Suter’s death in 1794, had been run by his son John Suter, Jr. (Ecker, Old George TownGrace Dunlop Ecker. A Portrait of Old George Town. Richmond, Va., 1951., 28–29; GW’s Cash Memoranda, 29 Sept. 1794–17 Aug. 1797, RPJCB). GW had maintained his interest in the Potowmack Company during the presidential years but had been unable to attend the meetings. This general meeting was an important one, and Tobias Lear, now a director of the company, had urged GW to attend, or, if he could not, to send his proxy. At the meeting it was decided to open the books for 100 additional shares in the company, 60 to be subscribed by the state of Maryland and the remaining 40 by individuals. The locks and works at Little Falls were reported to be completed, with all impediments in the river between there and Great Falls removed. A decision

was reached to start collecting tolls above Great Falls (BACON-FOSTERCorra Bacon-Foster. Early Chapters in the Development of the Patomac Route to the West. Washington, D.C., 1912., 90; Lear to GW, 3 Aug. 1795, DLC:GW).



 


7. Breakfasted at Bladensburgh—din. at Vanhornes & lodged at Spurriers.

   
   
   The roads in Maryland were still in very bad condition after the recent torrential rains. The journey from Bladensburg, where GW breakfasted, to Van Horne’s, where he dined, was only nine miles. It was probably on this stretch of road that the horses became mired and GW had to pay £1 7s. 6d. to have them extricated (GW’s Cash Memoranda, 29 Sept. 1794–17 Aug. 1797, RPJCB).



 


8. Breakfasted at Baltimore and dined and lodged at Websters.
 


9. Breakfasted at Hartford dined at Susquehanna and lodged at Charles town.


   
   On this day GW probably stopped at John H. Barney’s tavern on the west bank of the Susquehanna River. On 17 Aug., GW’s cash memorandum notes “By a Bank bill of five dollars, sent Mr. Barney of Havre de grace, out of wch. to rec[eiv]e the ferriage I forgot to pay when I crossed on my last journey from Virga. the bal[anc]e to be returned to me—or paid when I call there again. Note, this Bill was returned in a letter from Mr. Barney informing me that I had paid the ferriage” (29 Sept. 1794–17 Aug. 1797, RPJCB).



 


10. Breakfasted at Elkton—Dined at Newcastle and lodged at Wilmington.
 


11. Breakfasted at Chester and dined in Phila.
